department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas 01-dollar_figure date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated april 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons org does not operate exclusively for charitable purposes as noted in sec_1_501_c_3_-1 of the regulations this section provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 org failed to meet the operational_test described in sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the - united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division commerce street mc 4900-dal dallas tx oro ress date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by aw to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit 886-a oe ey form explanation of items tax identification_number year period ended name of organization taxpayer org 20xx thru 20xx ein legend org - organization name xx--date ein--ein state-state ceo-ceo should the tax exempt status of org the foundation’ be revoked as of january 20xx for failing to comply with the operational_test of the internal_revenue_code code sec_501 c facts the foundation was incorporated in the state of state on december 20xx the foundation stated its specific purposes on its articles of incorporation as to educate develop and train the young individuals to appreciate and love music art through vocal instructions as well as theatre techniques the bylaws dated january 20xx stated the primary objectives and purposes as a to enhance people’s lives by promoting the furtherance of education through music and arts through its programs defined by sec_501 of the intermal revenue code b to make charitable grants to other sec_501 charitable organizations and c to conduct any other charitable or activities which would be qualified activities as we granted tax exempt status under the code sec_501 as an entity described under the code sec_509 on april 20xx org is a state nonprofit public benefit corporation established to educate train and develop young individuals from ages through to appreciate and love mucic and art through vocal instructions as well as theatre techniques the foundation filed a form_1023 application_for recognition of exemption under the code sec_501 with the irs on april 20xx ceo was the chief_executive_officer and the primary contact person for the determination matters she also signed the form_1023 the foundation described its activity as the assigned internal revenue_agent agent initiated the examination of the foundation’s operation on november 20xx for the activities conducted during the year ended december 20xx the foundation filed a form 990n for this year and listed ceo as the president the agent contacted ceo and she indicated that the foundation did not receive sufficient funding to maintain its operation the foundation had not been operational for a few years the only record available for the year ended december 20xx would be the filing records related to the form 990n department of the treasury-internal revenue service form 886-a page of rev date schedule number or exhibit form 886-a explanation of items tax identification_number year period ended name of organization taxpayer org ceo stated the foundation would not be operational in the near future and might never be operational the agent pointed out to ceo that through the internet research another name was found associated with the foundation the agent asked whether she knew anything about the us housing corporation or us housing foundation the agent’s concern was that someone might be taking advantage of the foundation she understood our concern and agreed that we should revoke the exempt status of the foundation 20xx thru 20xx ein law the code sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual treasure regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in the code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt b charitable a religious it is organized and operated exclusively for treasure regulations sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in the code sec_501 if one or more of the following purposes treasure regulations sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in the code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test treasure regulations sec_1_501_c_3_-1 provides in part that the organization must establish it is not organized or operated for the benefit of private interests such as designated g prevention of cruelty to children or animals department of the treasury-internal revenue service d testing for public safety f educational or form 886-a c scientific e literary page of schedule number or exhibit form 886-a explanation of items tax identification_number year period ended rev date name of organization taxpayer org individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests 20xx thru 20xx ein government’s position for an organization to maintain its exempt status it must meet the operational_test under sec_1_501_c_3_-1 operates consistent with the requirements of the code otherwise the organization is not operated exclusively for charitable purpose and would lose tax-exempt status the operational_test generally requires that an organization the foundation was properly organized and met the organizational_test the foundation could not maintain its operation as it described within the form_1023 that was filed in april 20xx accordingly the foundation could not meet the operational_test therefore the foundation is not a charitable_organization within the meaning of sec_1_501_c_3_-1 the foundation should no longer be granted tax-exempt status under the code sec_501 and described under the code sec_509 taxpayer’s position the foundation agrees with the irs position conclusion the exempt status of the foundation is revoked effective january 20xx forms should be filed for the tax periods ending december 20xx and all the subsequent years if applicable department of the treasury-internal revenue service form 886-a page of
